Citation Nr: 0208858	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound of the left thigh.

2.  Entitlement to a rating in excess of 40 percent for a 
back pain syndrome for the period prior to January 7, 1997.

3.  Entitlement to a rating in excess of 40 percent for 
mechanical low back pain with traumatic degenerative changes 
and radiculopathy for the period from January 7, 1997, to the 
present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1945.

By a decision entered on June 9, 2000, the Board of Veterans' 
Appeals (Board) entered a decision increasing the ratings 
assigned for the veteran's back pain syndrome from 10 percent 
to 40 percent for the period prior to January 7, 1997, and 
for mechanical low back pain with traumatic degenerative 
changes and radiculopathy for the period from January 7, 
1997, to April 27, 1999, and denying claims for increase for 
a rating in excess of 30 percent for residuals of a shell 
fragment wound of the left thigh and for a rating in excess 
of 40 percent for mechanical low back pain with traumatic 
degenerative changes and radiculopathy from April 27, 1999.  
An appeal to the United States Court of Appeals for Veterans 
Claims (Court) followed, and the Secretary of Veterans 
Affairs-appellee thereafter moved the Court to remand and 
stay proceedings in the matter on the basis of the Court's 
holding in Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
Holliday, the Court found that all provisions of the Veterans 
Claim Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000), were potentially applicable to all 
claims for benefits from the Department of Veterans Affairs 
(VA) that it could not determine in the first instance the 
specific applicability of the VCAA to a particular case.  By 
its order, dated in July 2001, the Court granted the 
Secretary's motion, thereby vacating that portion of the 
Board's decision of June 2000 denying any portion of the 
veteran's claims for increase and remanding such matters to 
the Board for further review.  It is of note that the Court 
in its order specifically referenced four separate issues, 
two of which encompass the same matter for consecutive 
periods of time.  Solely for the sake of brevity and without 
any intent to avoid consideration of all of the remanded 
issues, the Board on the title page herein condenses the 
issues as to whether a rating in excess of 40 percent is 
warranted for low back disability from January 1997 to April 
1999 and from April 1999 to the present, into a single 
matter.

Following the return of the case to the Board, the veteran 
was contacted in writing in October 2001 by Board personnel 
to advise him of his right to submit additional evidence or 
argument in support of his appeal.  No response was 
thereafter received directly from the veteran with respect to 
the Board's October 2001 correspondence, although the record 
reflects that the veteran's service representative submitted 
a written brief on behalf of the veteran in April 2002.


REMAND

As alluded to in the preceding section, a significant change 
in the law was effectuated while this matter was pending 
before the Court for review.  Specifically, on November 9, 
2000, the President of the United States signed into law the 
VCAA.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined and expanded the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  The new Act also redefined and expanded 
the obligations of VA with respect to its duty-to-assist 
obligation.  This change in the law was made applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, effective from November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

The veteran has not been advised of the changes effected by 
the VCAA, and the RO has not been afforded the opportunity of 
initially undertaking those actions necessary to ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law and regulations with respect to the 
matters on appeal.  The end result is that the veteran may 
have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No.16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Review of the record by the Board further indicates the need 
for additional evidentiary development of this matter, 
inasmuch as the most recent treatment report regarding the 
veteran was compiled in February 1999 and he has not 
undergone a VA medical examination since May 1999.  Although 
the regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Given that the 
veteran's representative has raised the issue of 
extraschedular entitlement, based on his allegation relating 
thereto in the first full paragraph of page six of his 
February 2000 brief, a remand to the VA Regional Office (RO) 
in Columbia, South Carolina, for the additional procedural 
and evidentiary development described above is required.  See 
Chairman's Memorandum 01-02-01 (Jan. 29, 2002).

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for Department of 
Veterans Affairs Examination.

(a) General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.

38 C.F.R. § 3.655 (2001).

Accordingly, on the basis of the foregoing, this case is 
hereby REMANDED to the RO for the completion of the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as the implementing regulations, are 
fully complied with and satisfied.

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for increase for the 
assignment of a schedular and/or 
extraschedular rating in excess of 30 
percent for residuals of a shell fragment 
wound of the left thigh; entitlement to a 
schedular and/or extraschedular rating in 
excess of 40 percent for a back pain 
syndrome for the period prior to January 
7, 1997; and entitlement to a schedular 
and/or extraschedular rating in excess of 
40 percent for mechanical low back pain 
with traumatic degenerative changes and 
radiculopathy for the period from January 
7, 1997, to the present.  In connection 
therewith, the RO should inform the 
veteran what evidence he must submit and 
what evidence the Board will obtain on 
his behalf.  The RO should also advise 
the veteran of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to records or 
opinions from medical professionals as to 
the severity of any of the disorders in 
question during the applicable period of 
time, or lay statements from family 
members or others as to their knowledge 
of the particular disabilities at issue 
and their effects on the veteran's daily 
activities.  Evidence in support of an 
extraschedular evaluation of increased 
disability should reflect a marked 
interference with employment attributable 
to the disability at issue (as shown by 
statements from employers and attendance 
reports) or the need for frequent periods 
of hospital care.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide: (a) A 
detailed employment history, including 
the names of each former employer, the 
dates of employment, and the reasons for 
discontinuing such employment; and (b) a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who evaluated and/or 
treated him for his service-connected 
residuals of a shell fragment wound of 
the left thigh and back disorder from 
1993 to the present.  The approximate 
dates of any such evaluation or treatment 
should also be provided, to the extent 
possible.  

The RO should also obtain copies of 
pertinent evaluation and treatment 
records not already on file which were 
compiled by VA and non-VA medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all pertinent VA 
treatment records not already on file, 
which were compiled from 1993 to the 
present, must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded VA medical examinations by 
physicians in the specialties of 
orthopedics and neurology for the 
purpose of determining the nature and 
severity of the veteran's service-
connected residuals of a shell fragment 
wound of the left thigh and back pain 
syndrome/mechanical low back pain with 
traumatic degenerative changes and 
radiculopathy.  The veteran's claims 
folder in its entirety is to be 
furnished to each examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examinations 
are to include a review of the veteran's 
history and current complaints, as well 
as comprehensive clinical evaluations.  
Any indicated diagnostic studies, 
including X-rays, electromyograms, or 
nerve conduction velocity testing, must 
also be accomplished if deemed warranted 
by either examiner.  All established 
diagnoses pertaining to the left thigh 
and low back are then to be fully set 
forth. 

The orthopedist is asked to provide the 
following data:

(a)  Describe the condition of 
the veteran's left thigh and 
provide range of motion values 
for extension, flexion, 
abduction, adduction, and 
rotation, noting what normal 
values are in comparison with 
those obtained on range of 
motion testing of the veteran.  

(b)  Note whether or not the 
veteran is able to cross his 
legs and whether he is capable 
of toeing-out more than 15 
degrees.

(c)  Describe the size and 
location of all scarring 
attributable to the service-
connected shell fragment wound 
of the left thigh and surgery 
therefor.  Information should 
be provided as to whether the 
scarring is painful and tender 
on objective demonstration, 
whether such scarring is poorly 
nourished with repeated 
ulceration, and whether it is 
productive of a limitation of 
function, and if so, the 
limited function should be 
quantified to the extent 
possible.

(d)  Describe the current state 
of the veteran's lower spine, 
including the presence or 
absence of ankylosis and, if 
present, the degree thereof and 
whether it is at a favorable or 
unfavorable angle.  Also note 
whether there is present or 
absent a listing of whole spine 
to the opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending 
in a standing position, loss of 
lateral motion with 
osteoarthritic changes, or 
narrowing or irregularity of 
the joint space, or abnormal 
mobility on forced motion.  

(e)  Undertake range of motion 
studies of the lumbar spine, 
noting the exact measurements 
for forward flexion, extension, 
lateral flexion, and rotation 
and whether any limitation of 
motion is severe, moderate, or 
slight in degree.

(f)  Ascertain whether the left 
thigh or lower spine exhibits 
weakened movement, excess 
fatigability or incoordination 
attributable to the service-
connected disability, and, if 
feasible, any determination 
should be expressed in terms of 
the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(g)  Identify whether there is 
present or absent objective 
signs of pain of the left thigh 
and lower spine and whether 
such pain, if any, could 
significantly limit functional 
ability during flare-ups or 
when the affected part is used 
repeatedly over a period of 
time.  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

The neurologist should comply with the 
following instructions:

(a)  Discuss and indicate to 
what degree any applicable 
muscle group of the pelvic 
girdle and thigh is adversely 
affected by the service-
connected shell fragment wound 
of the left thigh and its 
residuals, noting any and all 
loss of muscle power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, incoordination, 
or uncertainty of movement.  
The degree to which any 
applicable muscle group is 
impaired should be expressed as 
slight, moderate, moderately 
severe, or severe.  If any 
neurologic symptoms may 
reasonably be dissociated from 
the service-connected shell 
fragment wound of the left 
thigh, all such symptoms such 
be fully detailed. 

(b)  Identify any and all 
neurological manifestations 
specifically attributable to 
the veteran's service-connected 
low back disorder, to include 
the presence or absence of 
persistent symptoms compatible 
with sciatic neuropathy, 
characteristic pain, 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of any 
diseased disc.  The frequency 
of any attacks and whether 
there is or is not little 
intermittent relief must also 
be addressed.  If any 
neurologic symptoms can 
reasonably be dissociated from 
the service-connected low back 
disability, all such symptoms 
should be detailed in full.

If either examiner is unable to render 
any finding or opinion requested, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.

5.  After completion of the requested 
development, the RO should review the 
examination reports.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination reports for any and all 
needed action.  

6.  Lastly, the RO should readjudicate 
the veteran's claims for increase for the 
assignment of a schedular and/or 
extraschedular rating in excess of 30 
percent for residuals of a shell fragment 
wound of the left thigh; entitlement to a 
schedular and/or extraschedular rating in 
excess of 40 percent for a back pain 
syndrome for the period prior to January 
7, 1997; and entitlement to a schedular 
and/or extraschedular rating in excess of 
40 percent for mechanical low back pain 
with traumatic degenerative changes and 
radiculopathy for the period from January 
7, 1997, to the present, based on the all 
the evidence of record and all governing 
legal authority, including any and all 
applicable rating criteria, and 
specifically those in effect for the 
rating of muscle injuries in effect on 
and prior to July 3, 1997 (62 Fed. Reg. 
30235 (1997), and Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Consideration 
should also be accorded the VCAA, 
38 C.F.R. § 3.655, as applicable; the 
amputation rule set forth in 38 C.F.R. 
§ 4.68 and any pertinent exceptions 
thereto; 38 C.F.R. §§ 4.40, 4.45 in terms 
of the rating of the veteran's pain and 
functional loss, as appropriate; 
38 C.F.R. § 4.59; and the anti-pyramiding 
provisions of 38 C.F.R. § 4.14.  If the 
veteran fails to appear for either 
examination, the letter notifying him of 
the date and time of such evaluation and 
the address to which the letter was sent 
should be included in the claims folder.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case 
setting forth the applicable evidence and 
governing laws and regulations.  They 
should then be afforded a reasonable 
period for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




